
	
		I
		112th CONGRESS
		2d Session
		H. R. 5852
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2012
			Mr. Towns introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 5, United States Code, to provide that
		  spouses and widows or widowers of certain veterans and members of the armed
		  forces receive preference with respect to employment in the competitive
		  service, and for other purposes.
	
	
		1.Hiring preference in the
			 competitive service
			(a)In
			 generalSection 3309 of title
			 5, United States Code, is amended—
				(1)by inserting
			 (a) before A preference eligible; and
				(2)by adding at the
			 end the following:
					
						(b)(1)The spouse or unmarried
				widow or widower of an individual listed under subparagraph (A) or (B) who
				receives a passing grade in an examination for entrance into the competitive
				service is entitled to an additional 5 points above his or her earned
				rating:
								(A)A preference eligible under section
				2108(3)(A)–(B).
								(B)A member of the
				armed forces.
								(2)Notwithstanding section 7 of title 1, the
				term spouse includes a spouse of the same sex as determined
				under applicable State
				law.
							.
				(b)Conforming
			 amendments
				(1)Section
			 headingThe heading of section 3309 of title 5, United States
			 Code, is amended by inserting , spouses, and widows or widowers after
			 eligibles.
				(2)Table of
			 contentsThe table of sections for chapter 33 of such title is
			 amended by striking the item relating to section 3309 and inserting the
			 following:
					
						
							3309. Preference eligibles, spouses, and
				widows or widowers; examinations; additional points for.
				
						
						.
				(c)Effective
			 date
				(1)In
			 generalThe amendments made by subsection (a) shall apply with
			 respect to any examination for entrance into the competitive service taken on
			 or after the date of enactment of this section.
				(2)Examinations
			 prior to date of enactment
					(A)In
			 generalWith respect to any individual who received a passing
			 grade on such an examination in 2012 but before the date of enactment of this
			 section, the relevant hiring agency shall send notification to any such
			 individual to determine whether such individual is eligible for the additional
			 points provided by subsection (b) of section 3309 of title 5, United States
			 Code (as added by subsection (a) of this section).
					(B)DeadlineBeginning
			 on the date that an individual receives notification under subparagraph (A),
			 such individual shall have 30 days to respond to the relevant hiring agency in
			 order to receive credit for such points.
					
